DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending.

Withdrawn Objections/Rejections
The rejection of claims 8 and 15 under 35 U.S.C. § 112(b) is withdrawn in view of the amendments to the claims.  The amendment to claim 8 clarifies that the composition of claim 4 further comprises a fertilizer product, and the amendment to claim 15 clarifies that the listed surfactants are not present in the composition.
The rejection of claims 1, 3, 5, 9, 11-12 and 15-17 under 35 U.S.C. § 102(a)(1) as being anticipated by Helena Chemical Company (“Sinister Product Label”) in view of Roberts declaration is withdrawn in view of the amendment to claim 1 to delete alkanolamine and fatty amine alkoxylate.
The rejection of claims 1-12 under 35 U.S.C. § 103 as being unpatentable over Helena Chemical Company (“Sinister Product Label”) is withdrawn in view of the amendment to claim 1 to delete alkanolamine and fatty amine alkoxylate.
The rejection of claims 1-12 and 14-19 under 35 U.S.C. § 103 as being unpatentable over Nevill et al. (US 2002/0004457 A1) in view of Rüegg (WO 97/34485 A1) and Cartwright et al. (EP 0 003 416 A1) is withdrawn in view of the claim amendment to delete alkanolamine and fatty amine alkoxylate from claim 1.

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 29 July 2022 is insufficient to overcome the rejection of claims 1-20 based upon Becher (US 2015/0208653 A1) and Sinister Product Label (IDS filed 8 June 2020) as set forth herein below because:  the declarations are not commensurate in scope with the claims.  The declarations state that the specific surfactants are critical for complete dissolution, and the tested surfactants include fatty amines attached to a hydrocarbon chain of 8 or more carbon atoms in length, and Ethoquad T/20, which is an ethoxylated quaternary ammonium acetate.  It is noted that the declaration does not state the specific fatty amine(s) tested, just that all the fatty amines tested did work (pg. 3, para. 9).  Regarding Ethoquad T/20, the declaration states that the ethoxy groups make it work (pg. 3, para. 8).  The instant claims are more broadly drawn to any fatty amine with any carbon chain length (it’s unclear what fatty amines were actually tested), and also any alkoxylated quaternary ammonium salt (Ethoquad T/20 was the only species tested).  The species disclosed in the declaration are not a representative number of species for the entire genus of compounds being claimed.  The declarations show that the specific surfactants are critical to fully solubilize the 8-65% fomesafen compositions.  Therefore, it is not clear that other fatty amine or alkoxylated quaternary ammonium salt surfactants with varying alky chain lengths, amine substitutions, degrees of ethoxylation, different types of alkoxylation, etc., would solubilize the fomesafen.

Claim Objections
Claims 15 and 19 are objected to because of the following informalities:  the period in “polyglycol. ether” should be deleted.  Also, castor and octylphenyl should not be capitalized as they are not proper nouns.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nevill et al. (US 2002/0004457 A1) in view of Rüegg (WO 97/34485 A1) and Cartwright et al. (EP 0 003 416 A1) as set forth in the non-final Office action mailed 30 March 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,701,933 in view of Nevill et al. (US 2002/0004457 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition comprising 10-60 wt.% fomesafen in a non-salt form and a fatty amine alkoxylate surfactant.  US ‘933 does not explicitly claim S-metolachlor.  However, Nevill et al. teach compositions comprising fomesafen and S-metolachlor ([0047]).  It would have been obvious to include S-metolachlor as a co-herbicide in the compositions according to US ‘933 in order to improve the herbicidal control of weeds.

Response to Arguments
Applicant's Remarks filed 29 July 2022 have been fully considered but they are not persuasive.
Applicant argues that claim 15 was amended to overcome the objection.  However, the claim was not amended to delete the period after polyglycol.
Applicant argues that the double patenting rejection would be withdrawn as discussed in the interview.  The examiner respectfully argues that instant claim 13 and US ’933 both claim a composition comprising 10-60 wt.% fomesafen in a non-salt form and a fatty amine alkoxylate surfactant.  It would have been obvious to add S-metolachlor to the compositions of US ‘933 as suggested by Nevill et al.
Applicant argues that the declaration establishes unexpected results over Nevill.  The examiner respectfully argues that the declaration is not commensurate in scope with the instant claims, as discussed above.  Therefore, the data does not clearly establish that the entire scope of the claims would have an unexpected result compared with Nevill et al.

New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-4 and 13 recite percentages but do not recite whether the percentages are by weight, volume, molar, etc., or whether the percentages are based on the total weight, volume, etc. of the composition, or based on just one particular component, such as a solvent or carrier.
Instant claims 3-4 recite the composition… diluted in water or fertilizer at the range of 0.05 – 10.0%.  It is unclear whether the concentration is the amount of water or fertilizer, the amount of the composition of claim 1 or 2, or the amount of fomesafen.  In other words, in claims 3-4 it is unclear whether fomesafen is present in an amount of 0.05 – 10.0% (by weight, volume, etc.), if the composition of claim 1 or 2 is present in an amount of 0.05 – 10.0% (by weight, volume etc.), or whether the amount of water or fertilizer is present in an amount of 0.05 – 10.0% (by weight, volume etc.).

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Becher (US 2015/0208653 A1) as evidenced by Witte (Plant Science, 2011).
Instant claim 1 is drawn to a composition comprising about 8 to about 65% of fomesafen herbicide in the non-salt form and solubilized with at least one surfactant selected from the group consisting of fatty amine, and alkoxylated quaternary ammonium salt.
Becher teaches compositions comprising fomesafen in salt or free form ([0031]) and a surfactant, such as alkoxylated quaternary ammonium salts ([0062]).  The composition contains at least about 8 wt.% of the PPO inhibitor (i.e., fomesafen) on an active ingredient basis ([0032]). 
Becher does not explicitly disclose example compositions comprising about 8 to about 65% of fomesafen herbicide in the non-salt form and solubilized with at least one surfactant selected from the group consisting of fatty amine, and alkoxylated quaternary ammonium salt, as instantly claimed.  However, Becher teaches compositions comprising a PPO inhibitor, such as fomesafen, and a surfactant, such as alkoxylated quaternary ammonium salts.
A person having ordinary skill in the art would have been motivated to prepare a composition comprising at least 8 wt.% of fomesafen in the non-salt form and an alkoxylated quaternary ammonium surfactant, as reasonably suggested by Becher.  Such would have been obvious because Becher teaches compositions comprising fomesafen in the non-salt form (Tables 2-1 to 2-7 and 6-1 to 6-2), and further teaches that the compositions may comprise an alkoxylated quaternary ammonium salt surfactant ([0062]).
Instant claim 2 states that the composition is adjusted to a pH range of 2.0 to 7.5.
Becher teaches that the pH of the compositions can be from about 7 to about 9, but buffers may be included to hold the pH in a range within which the components are most effective ([0064]).
Instant claims 3-4 state that the composition is diluted in water or fertilizer at the range of 0.05 – 10.0%.
Becher teaches dilution of the concentrate compositions to prepare a composition suitable for use ([0029], [0070]).  The aqueous herbicidal concentrate compositions contain at least about 15 wt. %, at least about 20 wt. %, at least about 25 wt. %, at least about 30 wt. %, or at least about 35 wt. % of the acetanilide herbicide on an active ingredient basis ([0034]).  The acetanilide herbicide loading in the application mixture is typically no more than about 5% by weight or from about 0.1% to about 5% by weight on an active ingredient basis, such as 5%, 4%, 3%, 2%, 1%, 0.5% or 0.1% by weight on an active ingredient basis ([0070]).  Therefore, the compositions according to Becher are diluted within the instantly claimed range.
Instant claims 5-6 and 11-14 state that the composition further comprises an herbicide, such as metolachlor or acetochlor.
Becher teaches that the acetanilide includes acetochlor, metolachlor and S-metolachlor ([0033]; Tables 2-1 to 2-7; Claims 39-40).
Instant claims 7-10 state that the composition comprises a fertilizer.
Becher teaches that the compositions may comprise urea ([0058], [0060], [0066]; Table 1-7, 2-1 to 2-7; Claims 9 and 30).  As evidenced by Witte, urea is a fertilizer (pg. 432, col. 1, para. 2).
Instant claims 15 and 19 state that the composition does not contain Ca dodecylbenzenesulfonate, castor oil polyglycol ether or octylphenyl polyglycol ether.
Becher does not require Ca dodecylbenzenesulfonate, castor oil polyglycol ether or octylphenyl polyglycol ether in their compositions.
Instant claims 16-17 and 20 are drawn to a process of treating a plant comprising applying the composition to a ground surface where a plant is planted, such as by spraying.
Becher teaches spraying their compositions for the control of unwanted plants, wherein the composition is sprayed pre-emergent to weeds with a tractor mounted sprayer ([0029]-[0030], [0078], [0094]).
Instant claim 18 states the composition of claim 13 wherein the surfactant is selected from the group consisting of a fatty amine and alkoxylated quaternary ammonium salt.
Becher teaches alkoxylated quaternary ammonium salts as suitable surfactants.

Claims 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinister Product Label (IDS filed 8 June 2020) as evidenced by the 1.132 Declaration filed 29 July 2022, further in view of Becher (US 2015/0208653 A1).
Instant claim 13 is drawn to a composition comprising about 8 to about 65% of fomesafen herbicide in the non-salt form and solubilized with at least one surfactant selected from the group consisting of fatty amine and alkoxylated quaternary ammonium salt, and further comprising S-metolachlor.
Sinister teaches a composition comprising 28.65 wt.% fomesafen, and other ingredients (pg. 1, col. 1).  As evidenced by the Declaration filed 29 July 2022, the composition of Sinister comprises alkanolamine surfactants (para. 14).
Sinister does not explicitly disclose S-metolachlor being present in their formulation.
Becher teaches herbicidal compositions comprising an acetanilide herbicide, such as S-metolachlor, and a PPO inhibitor, such as fomesafen (Claims 1, 39-40 and 45).  Becher teaches herbicide compositions containing a combination of herbicides with multiple modes of action and that can supplement the action of primary herbicides such as glyphosate are especially suited for controlling growth of unwanted plants, including those with selected herbicide resistance ([0006]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claim to include S-metolachlor in the compositions according to Sinister in order to supplement the action of fomesafen and control the growth of unwanted plants, as reasonably suggested by Becher.
Regarding instant claim 19, Sinister does not teach compositions comprising Ca dodecylbenzenesulfonate, castor oil polyglycol ether or octylphenyl polyglycol ether.
Regarding instant claim 20, Sinister teaches spraying their compositions pre-emergence or post-emergence to control weeds (pg. 4, Product Information).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616